DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/300,469 filed February 26th, 2016).

Response to Amendment
	Preliminary amendments were filed January 4th, 2021 and June 12th, 2021.
	In the January 4th, 2021 Amendment, the Applicant cancelled claims 1 – 22 and added new claims 23 – 42.
	In the June 12th, 2021 Amendment, the Applicant amended the Specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4th, 2021 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on March 21st, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #10,901,193 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney on March 21st, 2022 (see Attached Interview Summary).

The application has been amended as follows:
Note: In the interest of brevity, the Examiner only lists claims that have been cancelled or amended.
Regarding claim 23)
Claim 23) (Currently amended) A system comprising:
a volumetric imaging apparatus; and
a computer coupled with the volumetric imaging apparatus; wherein the volumetric imaging apparatus comprises
a light source arranged to illuminate a three-dimensional sample, and
an optical system arranged with respect to the light source to receive and capture a light field, which comes from the illuminated three-dimensional sample,
wherein the optical system comprises one or more switchable optical components, one or more switchable optical geometries, or both the one or more switchable optical components and the one or more switchable optical geometries arranged to provide both
a first imaging mode in which structural image data is captured for the three-dimensional sample, and
a second imaging mode in which light field image data is captured for the three-dimensional sample, wherein the light field image data is produced when the light source, the optical system, or both the light source and the optical system are configured to confine an excitation volume of the three-dimensional sample in three-dimensional space; and
 computer 

Regarding claim 24)
Claim 24) (Canceled)

Regarding claim 25)
Claim 25) (Currently Amended) The system of claim 23, wherein the computer is configured to transform the structural image data to create a computational light-field version of the structural image data, subtract the computational light-field version of the structural image data from the light field image data to produce image difference data, and use the image difference data as input to the three-dimensional reconstruction to find dynamic changes between the light field image data and the structural image data.

Regarding claim 38)
Claim 38) (Currently Amended) The system of claim 23, wherein the computer 

Regarding claim 39)
Claim 39) (Currently Amended) The system of claim 38, wherein the computer 


Claim 40) (Currently Amended) The system of claim 38, wherein the computer 

Regarding claim 41)
Claim 41) (Currently Amended) The system of claim 38, wherein the computer 

Regarding claim 42)
Claim 42) (Currently Amended) The system of claim 41, wherein the computer processors

Allowable Subject Matter
Claims 23 and 25 – 42 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 23 is taken as the representative claim.  Claim 23 incorporates the imaging features and combination of selective / confined volumetric imaging with light field data processing and thus has similar reasons for allowance as for claim 1 in US Application 16/079,979.  The Examiner observes “computer” is being afforded plain and ordinary meaning thus connoting sufficient structure to one of ordinary skill in the art.  Further, the “optical components”, “optical geometries”, “light source”, “optical system”, and “processors” are afforded status as terms connoting sufficient structure to one of ordinary skill in the art.
Claim 23 recites a unique combination of an imaging device that performs SVI (selectable / selective volumetric imaging or as claimed the use of “confine an excitation volume”) using light field detection / deconvolution / reconstruction techniques (referring to the 4D treatment of computing how the 
techniques that predate the Applicant’s priority date.

Regarding claims 25 – 42, the dependent claims depend from Allowed independent claims 23 thus are similarly Allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brady, et al. (US PG PUB 2012/0218386 A1 referred to as “Brady” throughout) teaches volumetric imaging techniques and considerations similar to those of the present Invention, but does not provide a nexus with light field data processing as in the present Invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487